COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00387-CR
                             NO. 02-15-00388-CR
                             NO. 02-15-00389-CR


TRAYWANN HOLLOWAY                                                  APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE

                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
         TRIAL COURT NOS. 1400024D, 1369784D, 1369783D

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      On April 9, 2015, appellant Traywann Holloway pleaded guilty to and was

convicted of unlawful possession of a firearm, possession with the intent to

deliver between one and four grams of cocaine, and possession with the intent to

deliver between one and four grams of heroin. See Tex. Health & Safety Code

Ann. § 481.112(c) (West 2010); Tex. Penal Code Ann. § 46.04(a) (West 2011).

      1
      See Tex. R. App. P. 47.4.
In each case, the trial court certified that Holloway had no right to appeal.

See Tex. R. App. P. 25.2(a)(2). We received Holloway’s notices of appeal from

the convictions on September 25, 2015, recorded the date of receipt on the

notices, and sent them to the trial court clerk for filing. See Tex. R. App. P.

25.2(c)(1); see also Taylor v. State, 424 S.W.3d 39, 44 (Tex. Crim. App. 2014)

(holding date of receipt in court of appeals and date subsequently filed in trial

court are operative dates for determining timeliness of notice of appeal). The

notices of appeal were filed in the trial court four days later. See Tex. R. App. P.

9.2(b); Taylor, 424 S.W.3d at 44.

      On October 26, 2015, we notified Holloway that we did not believe we had

jurisdiction over his appeals because the notices of appeal had not been filed

timely and because the trial court had certified he had no right to appeal.

See Tex. R. App. P. 25.2(d), 26.2. We warned Appellant that we would dismiss

his appeals for want of jurisdiction unless he responded showing grounds to

continue the appeals. See Tex. R. App. P. 44.3. Appellant responded that his

notices were untimely because he received ineffective assistance of counsel and

requested that we appoint counsel to assist him and that we grant him out-of-

time appeals.

      Our appellate jurisdiction is triggered through a timely filed notice of

appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If a notice

of appeal is not timely filed under Rule 26.2, we do not have jurisdiction to

address the merits of the appeal and may take no action—including granting an


                                         2
out-of-time appeal—other than dismissal. Slaton v. State, 981 S.W.2d 208, 210

(Tex. Crim. App. 1998). Rule 26.2(a) requires that a notice of appeal be filed

within thirty days after the date the trial court imposes sentence. Tex. R. App. P.

26.2(a). Holloway did not file his notices of appeal within thirty days of the trial

court’s imposition of sentences. Further, the trial court certified in each of the

causes Holloway is attempting to appeal that he had no right to appeal based on

his guilty pleas entered under a plea-bargain agreement, and Holloway has not

indicated that he is appealing from a ruling on a pretrial motion or that he gained

the trial court’s permission to appeal. See Tex. R. App. P. 25.2(a)(2), 25.2(d).

Holloway’s guilty pleas, therefore, bar our consideration of his appeals.

See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006). For these

reasons, we dismiss the appeals for want of jurisdiction. See Tex. R. App. P.

43.2(f).


                                                   /s/ Lee Gabriel

                                                   LEE GABRIEL
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 19, 2015




                                         3